A new trial is in the discretion of the Court, who will not grant it unless dissatisfied with the verdict. Here was a full defense and a full examination of the evidence, and it was very sufficient, in my opinion, to warrant a verdict. This is not like the case of a juror who had expressed ill-will towards the defendant before being impaneled; for there, though the verdict was not incompatible with the evidence, there might be reason to suspect the trial had not been impartial.
NOTE. — See S. v. Greenwood, 2 N.C. 141, and the notes thereto.
Cited: S. v. Davis, 80 N.C. 414; S. v. Boon, ib., 465; S. v. Davis,126 N.C. 1010; S. v. Council, 129 N.C. 517; S. v. Maultsby, 130 N.C. 665;S. v. Upton, 170 N.C. 771; Wilson v. Batchelor, 182 N.C. 95.